Case 2:20-cv-05726-ODW-PVC Document 53-1 Filed 04/15/21 Page 1 of 3 Page ID #:465




                          EXHIBIT 1
Case 2:20-cv-05726-ODW-PVC Document 53-1 Filed 04/15/21 Page 2 of 3 Page ID #:466

      FEDERAL COURT- AUTHORIZED NOTICE OF YOUR RIGHT TO “OPT-IN” TO
       CLAIMS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT (FLSA)
         AGAINST RED TIE GENTLEMEN’S CLUB IN VAN NUYS, CALIFORNIA


     RED TIE, LLC dba RED TIE GENTLEMEN’S CLUB; MIKE MUDARIS, an individual;
                    DOE MANAGERS 1-3; and DOES 4-10, inclusive

      U.S. Dist. Ct., Central District of California, Case No.: 2:20-cv-5726-ODW (PVCx)

   [DATE]

   Dear [current or former dancer at RED TIE GENTLEMEN’S CLUB]:

         Enclosed is a consent form allowing you to “opt-in” to participate in a case that
   has been filed on behalf of dancers at the club/bar Red Tie Gentlemen’s Club in Van
   Nuys, California. This case has been brought on behalf of anyone who has worked as a
   dancer at Red Tie Gentlemen’s Club in the last three years. This is a court-authorized
   notice.

           According to Red Tie Gentlemen’s Club’s records, you may be eligible to
   participate in this case because you have worked as a dancer at Red Tie Gentlemen’s
   Club Gentlemen’s Club in Van Nuys, California during the last three years. In order to
   participate in the federal claims raised in this case, and obtain a portion of any judgment
   or settlement that may be entered on these claims in the dancers’ favor, you must
   complete and return this consent form to the address below by no later than [DATE],
   2020.

           In this lawsuit, the plaintiffs allege that Red Tie Gentlemen’s Club, et al. violated
   the federal Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., because they
   misclassified dancers as independent contractors instead of employees; plaintiffs further
   allege that Red Tie Gentlemen’s Club did not pay dancers an hourly wage, and required
   dancers to pay improper “house” fees to the club and required dancers to share their
   tips with employees who are not eligible to share in service employees’ tips.

          Red Tie Gentlemen’s Club denies that it has violated the FLSA. They contend
   that dancers are properly classified as independent contractors rather than employees
   and need not be paid hourly wages under the FLSA, and deny that fees were required
   to be paid to the Club.

          Although Red Tie Gentlemen’s Club disputes the merits of this case, they
   recognize their dancers’ right to pursue these claims in court. Red Tie Gentlemen’s Club
   has given its assurances that you will not be subject to retaliation of any kind by
   choosing to participate in this case, and you will not be discharged or subject to
   discrimination in any manner if you chose to exercise your rights under the FLSA.


                                             Page | 1
Case 2:20-cv-05726-ODW-PVC Document 53-1 Filed 04/15/21 Page 3 of 3 Page ID #:467

      FEDERAL COURT- AUTHORIZED NOTICE OF YOUR RIGHT TO “OPT-IN” TO
       CLAIMS BROUGHT UNDER THE FAIR LABOR STANDARDS ACT (FLSA)
         AGAINST RED TIE GENTLEMEN’S CLUB IN VAN NUYS, CALIFORNIA

          The case is in an early stage, and there has not been a decision by the court as
   to whether the dancers’ position or Red Tie Gentlemen’s Club’s position is the correct
   one. There has also not been any settlement reached. If you do not return the enclosed
   consent form by [DATE], 2020, you may not be considered part of this case and may
   not be able to receive a share of any settlement or judgment that the plaintiffs may
   obtain under the federal claims in this case. If you do participate in the case, you will be
   bound by any ruling entered by the court or settlement reached by the parties.

          The plaintiffs who initiated this case will work with us to make decisions regarding
   the progress of litigation, and we welcome your input as well into those decisions. You
   may also be asked to be a witness or to provide evidence in the case, although not all
   employees who submit a consent form will be required to do so.

         The federal court has further ordered that you be given notice that you may retain
   counsel of your own choice if you choose to pursue these claims.

          Again, to join this case, you must return the enclosed “opt-in” consent
   form to the address below no later than [DATE], 2020. In the meantime, if you have
   any questions, do not hesitate to contact us at the phone number or e-mails provided
   below:

                                     John P. Kristensen
                                      KRISTENSEN LLP
                               12540 Beatrice Street, Suite 200
                                 Los Angeles, Arizona 90066
                                 Telephone: (310) 507-7924
                                    Fax: (310) 507-7906
                                  john@kristensenlaw.com
                                 dancer@kristensenlaw.com

                                Text Message: (310) 913-1201

          This notice has been authorized by the United States District Court. Please
   do not contact the court; you may contact the counsel listed above with any questions
   you have.

                                                             Yours truly,


                                                            John P. Kristensen


                                             Page | 2
